DETAILED ACTION
	This action is responsive to 07/22/2022.
	Claims 1-3 and 5-20 are pending.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-3, 5-7, and 11-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kuon et al. (US Patent 10,910,592 B2 same as US Pub. 2019/0198801), hereinafter Kuon, in view of Jeon et al. (US Pub. 2019/0332211), hereinafter Jeon, and Morozumi et al. (US Pub. 2017/0253719), hereinafter Morozumi.
Regarding claim 1, Kuon discloses a display device (an electroluminescent display device 100-see fig. 1 and [col. 4, ll. 60-61]) comprising: a display panel configured to display an image (display panel 150-see fig. 1 and [col. 4, ll. 64]); an input sensing substrate on the display panel (touch screen 620 can be a touch substrate-see fig. 6A and [col. 18, ll. 43-44]); a flexible circuit film coupled to one side of an upper surface of the input sensing substrate (a touch circuit board 640 which is connected to a touch pad 645 and disposed at an end of the touch screen panel 620-see fig. 6A and [col. 18, ll. 53-64); a step compensation film spaced apart from the flexible circuit film on the upper surface of the input sensing substrate (barrier 632-see fig. 6A, see [col. 18, ll. 65-col. 19, ll. 55], also [col. 22, ll. 18]); and an anti-reflection film on the flexible circuit film and the step compensation film (polarizer 650, which suppresses reflected light from being emitted to the outside of the display device 600-see fig. 6A and [col. 22, ll. 4-7]).
Kuon does not appear to expressly disclose wherein the step compensation film comprises: a compensation layer on the upper surface of the input sensing substrate, and an overcoat layer between the compensation layer and the input sensing substrate.
Jeon, in for example, fig. 2, illustrates a step-difference compensation member CM disposed on a sensing unit TU to be spaced apart from a touch circuit board TB, and, in for example [0077], Jeon further teaches that the step-difference compensation member may have a structure in which an organic layer and an inorganic layer are stacked. The material and/or the structure of the step-difference compensation member CM may be variously modified between the touch panel TP and an optical member OP. Each of the claimed compensation layer and overcoat layer comprise and organic and/or an inorganic layer, therefore, a stacked structure of an overcoat layer and a step compensation layer can be gleaned from the teachings of Kuon in view of Jeon.
Therefore, it would have been obvious to a person of ordinary skill in the art before the effectively filing date of the claimed invention to incorporate the teachings of Jeon with the invention of Kuon by forming the step compensation layer to have a stacked structure, as taught by Jeon, which constitutes combining prior at elements according to known methods (i.e., using a single or a stacked structure for a step compensation layer) to yield predictable results (compensating a step difference between a touch circuit board and a touch panel).
Kuon in view of Jeon does not appear to expressly disclose wherein the overcoat layer contains a curing material and an adhesive material to tightly couple the step compensation film to the input sensing substrate.
Morozumi, in for example, [0175]-[0183], teaches overcoat layers of a capacitive film sensor that may be formed from a photocurable resin or a thermosetting and a photocurable resin, wherein the overcoat layers include other additives (thermal polymerization initiators) that improve ease of patterning and adhesiveness to substrates (see [0207]).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effectively filing date of the claimed invention to incorporate the teachings of Morozumi with the inventions of Kuon and Jeon by using photocurable materials with adhesive properties for an overcoat layer, as taught by Morozumi, since it can be easily formed by photocuring after transfer and can then be thermally cured to achieve a higher layer reliability (see [0177]).
Regarding claim 15, Kuon discloses a display device (an electroluminescent display device 100-see fig. 1 and [col. 4, ll. 60-61]) comprising: a display panel configured to display an image (display panel 150-see fig. 1 and [col. 4, ll. 64]); an input sensing substrate on the display panel (touch screen 620 can be a touch substrate-see fig. 6A and [col. 18, ll. 43-44]); a flexible circuit film coupled to one side of an upper surface of the input sensing substrate (a touch circuit board 640 which is connected to a touch pad 645 and disposed at an end of the touch screen panel 620-see fig. 6A and [col. 18, ll. 53-64); a step compensation film spaced apart from the flexible circuit film on the upper surface of the input sensing substrate (barrier 632-see fig. 6A, see [col. 18, ll. 65-col. 19, ll. 55], also [col. 22, ll. 18]); and an anti-reflection film on the flexible circuit film and the step compensation film (polarizer 650, which suppresses reflected light from being emitted to the outside of the display device 600-see fig. 6A and [col. 22, ll. 4-7]); wherein the step compensation film comprises: a barrier layer between the overcoat layer and the anti-reflection film and configured to block inflow of corrosive harmful matter from the anti-reflection film (barrier layer 632 can be further disposed to protect the touch screen panel 620 disposed therebelow from impact or foreign matters from outside (such as permeation of oxygen and moisture, which may cause corrosion (see [col. 13, ll. 41-51] and [col. 14, ll. 40-48]).  
Kuon does not appear to expressly disclose wherein the step compensation film comprises: an overcoat layer on the upper surface of the input sensing substrate.
 Jeon, in for example, fig. 2, illustrates a step-difference compensation member CM disposed on a sensing unit TU to be spaced apart from a touch circuit board TB, and, in for example [0077], Jeon further teaches that the step-difference compensation member may have a structure in which an organic layer and an inorganic layer are stacked. The material and/or the structure of the step-difference compensation member CM may be variously modified between the touch panel TP and an optical member OP. Each of the claimed compensation layer and overcoat layer comprise and organic and/or an inorganic layer, therefore, a stacked structure of an overcoat layer and a step compensation layer can be gleaned from the teachings of Kuon in view of Jeon.
Therefore, it would have been obvious to a person of ordinary skill in the art before the effectively filing date of the claimed invention to incorporate the teachings of Jeon with the invention of Kuon by forming the step compensation layer to have a stacked structure, as taught by Jeon, which constitutes combining prior at elements according to known methods (i.e., using a single or a stacked structure for a step compensation layer) to yield predictable results (compensating a step difference between a touch circuit board and a touch panel).
Kuon in view of Jeon does not appear to expressly disclose wherein the overcoat layer contains a curing material and an adhesive material to tightly couple the step compensation film to the input sensing substrate.
Morozumi, in for example, [0175]-[0183], teaches overcoat layers of a capacitive film sensor that may be formed from a photocurable resin or a thermosetting and a photocurable resin, wherein the overcoat layers include other additives (thermal polymerization initiators) that improve ease of patterning and adhesiveness to substrates (see [0207]).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effectively filing date of the claimed invention to incorporate the teachings of Morozumi with the inventions of Kuon and Jeon by using photocurable materials with adhesive properties for an overcoat layer, as taught by Morozumi, since it can be easily formed by photocuring after transfer and can then be thermally cured to achieve a higher layer reliability (see [0177]).
Regarding claim 18, Kuon discloses a method for manufacturing a display device, the method comprising: arranging an input sensing substrate on a display panel (touch screen 620 can be a substrate (see fig. 6A and [col. 18, ll. 43-44]) arranged on a display panel 150-see fig. 1); coupling a flexible circuit film on one side of an upper surface of the input sensing substrate a touch circuit board 640 which is connected to a touch pad 645 and disposed at an end of the touch screen panel 620-see fig. 6A and [col. 18, ll. 53-64); coupling a preliminary step compensation film on the upper surface of the input sensing substrate (see figs. 6A-6B, wherein the barrier 632 is disposed on the touch screen 620); curing the preliminary step compensation film to form a step compensation film (i.e., laminating the barrier layer 632 onto the electroluminescent display 600-see figs. 6A-6B and [col. 21, ll. 45-50]); and coupling an anti-reflection film on the step compensation film (i.e., coupling a polarizer 650 on the barrier 632-see fig. 6A and [col. 20, ll. 8-11]).
Kuon does not appear to expressly disclose laminating a preliminary compensation layer and a preliminary overcoat layer to form a preliminary step compensation film.
Jeon, in for example, fig. 2, illustrates a step-difference compensation member CM disposed on a sensing unit TU to be spaced apart from a touch circuit board TB, and, in for example [0077], Jeon further teaches that the step-difference compensation member may have a structure in which an organic layer and an inorganic layer are stacked. The material and/or the structure of the step-difference compensation member CM may be variously modified between the touch panel TP and an optical member OP. Each of the claimed compensation layer and overcoat layer comprise and organic and/or an inorganic layer, therefore, a stacked structure of an overcoat layer and a step compensation layer can be gleaned from the teachings of Kuon in view of Jeon.
Therefore, it would have been obvious to a person of ordinary skill in the art before the effectively filing date of the claimed invention to incorporate the teachings of Jeon with the invention of Kuon by forming the step compensation layer to have a stacked structure, as taught by Jeon, which constitutes combining prior at elements according to known methods (i.e., using a single or a stacked structure for a step compensation layer) to yield predictable results (compensating a step difference between a touch circuit board and a touch panel).
Kuon in view of Jeon does not appear to expressly disclose wherein the overcoat layer contains a curing material and an adhesive material to tightly couple the step compensation film to the input sensing substrate.
Morozumi, in for example, [0175]-[0183], teaches overcoat layers of a capacitive film sensor that may be formed from a photocurable resin or a thermosetting and a photocurable resin, wherein the overcoat layers include other additives (thermal polymerization initiators) that improve ease of patterning and adhesiveness to substrates (see [0207]).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effectively filing date of the claimed invention to incorporate the teachings of Morozumi with the inventions of Kuon and Jeon by using photocurable materials with adhesive properties for an overcoat layer, as taught by Morozumi, since it can be easily formed by photocuring after transfer and can then be thermally cured to achieve a higher layer reliability (see [0177]).
Regarding claim 2, Jeon is further relied upon to teach wherein a spacing distance between the compensation layer and the flexible circuit film is equal to a spacing distance between the overcoat layer and the flexible circuit film (a step-difference compensation member CM having a multi-layer structure and disposed at a fixed spacing from a touch circuit board TB can be gleaned from fig. 2 and [0077]).  
Regarding claim 3, Kuon in the embodiment of figs. 6A-6B, discloses that the step compensating is a barrier layer 632. Therefore, Kuon fails to disclose wherein the compensation layer is an optically clear adhesive.
However, in the embodiment of fig. 5, Kuon teaches that the step compensating layer (533) can be an adhesive layer (see fig. 5 with description in [col. 16, ll. 33-34] and [col. 22, ll. 12]).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effectively filing date of the claimed invention to substitute the barrier layer in the embodiment of figs. 6A-6B with the adhesive layer 533 in the embodiment of fig. 5, as a simple substitution of one known element for another to obtain predictable results.
Regarding claim 5, Kuon discloses wherein a thickness of the step compensation film is greater than a thickness of the flexible circuit film and is smaller than or equal to a distance between the anti-reflection film and the input sensing substrate which are spaced apart from each other by the flexible circuit film (as shown in fig. 6A, thickness of barrier layer 632 is greater than that of the touch circuit board 640, and, a thickness of the barrier layer 632 is equal to a distance between an upper surface of the touch screen panel 620 and the polarizer 650).  
Regarding claim 6, Kuon discloses wherein: the input sensing substrate further comprises a pad for electrical contact with the flexible circuit film (touch pad 645-see fig. 6A); and a thickness of the step compensation film is equal to a sum of a thickness of the flexible circuit film and a thickness of the pad (see fig. 6A).  
Regarding claim 7, Kuon discloses wherein the anti-reflection film comprises a polarization layer (polarizer 650-see fig. 6A and [col. 20, ll. 8-11]).  
Regarding claim 11, Kuon in view of Jeon teaches a step-difference compensation layer having a multi-layer structure, one of which is equated to the claimed overcoat layer as in claim 1 above, and Kuon further discloses wherein the input sensing substrate comprises: a base layer (flexible substrate 610-see fig. 6A); and a conductive layer formed on the base layer (the touch screen panel 620 is disposed on a first adhesive 630 and is bonded with the flexible substrate 610 by the first adhesive 630-see fig. 6A and [col. 18, ll. 40-44]).
Regarding claim 12, further comprising a window on the anti-reflection film (cover glass 655-see fig. 6A and [col. 20, ll. 17-19]).  
Regarding claim 13, Jeon is further relied upon to teach wherein the window comprises a window light shield pattern on a rear surface of the window (see fig. 4A with description in [0087]-[0090], which illustrates a window member WM having a bezel layer BZL (window shield pattern) disposed on a rear surface of a transparent member TM of the window member WM to define a bezel area BA), the window light shield pattern at least partially overlaps the flexible circuit film (as shown in fig. 4A, the bezel layer BZL overlaps the touch circuit board TB).  
Therefore, it would have been obvious to a person of ordinary skill in the art before the effectively filing date of the claimed invention to incorporate the teachings of Jeon with the inventions of Kuon and Morozumi such that a non-transparent bezel layer at least partially overlaps the flexible circuit film, as taught by Jeon, therefore the touch circuit board TB (flexible circuit film) is covered by the non-transparent bezel area, and thus may not be visible to the outside (see [0090]).
Regarding claim 14, Jeon is further relied upon to teach wherein the step compensation film at least partially overlaps the window light shield pattern (see, for example, fig. 4A, wherein the bezel layer BZL at least partially overlaps the step-difference compensation member CM).  
Regarding claim 16, Jeon is further relied upon to teach wherein a spacing distance between the overcoat layer and the flexible circuit film is equal to a spacing distance between the barrier layer and the flexible circuit film (a step-difference compensation member CM having a multi-layer structure and disposed at a fixed spacing from a touch circuit board TB can be gleaned from fig. 2 and [0077]).  
Regarding claim 17 and 20, Kuon discloses wherein the barrier layer comprises any one material among a cyclic olefin polymer (COP), polycarbonate (PC) or polyimide (PI) -(see [col. 19, ll. 1-4]-the barrier layer 632 can be formed of any one material among copolyester thermoplastic elastomer (COP), cycloolefin copolymer (COC), and polycarbonate (PC)).  
Regarding claim 19, Kuon in the embodiment of figs. 6A-6B, discloses that the step compensating layer is a barrier layer 632. Therefore, Kuon fails to disclose wherein the step compensation layer is an optically clear adhesive.
However, in the embodiment of fig. 5, Kuon teaches that the step compensating layer (533) can be an adhesive layer (see fig. 5 with description in [col. 16, ll. 33-34] and [col. 22, ll. 12]).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effectively filing date of the claimed invention to substitute the barrier layer in the embodiment of figs. 6A-6B with the adhesive layer 533 in the embodiment of fig. 5, as a simple substitution of one known element for another to obtain predictable results.
Kuon in view of Jeon is further relied upon to teach wherein a spacing distance between the compensation layer and the flexible circuit film is equal to a spacing distance between the overcoat layer and the flexible circuit film (a step-difference compensation member CM having a multi-layer structure and disposed at a fixed spacing from a touch circuit board TB can be gleaned from fig. 2 and [0077] of Jeon).
However, Kuon in view of Jeon does not appear to expressly teach an overcoat layer comprising a curing material.
Morozumi, in for example, [0175]-[0183], teaches overcoat layers of a capacitive film sensor that may be formed from a photocurable resin or a thermosetting and a photocurable resin, wherein the overcoat layers include other additives that improve ease of patterning and adhesiveness (see [0207]).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effectively filing date of the claimed invention to incorporate the teachings of Morozumi with the inventions of Kuon and Jeon by using photocurable materials with adhesive properties for an overcoat layer, as taught by Morozumi, since it can be easily formed by photocuring after transfer and can then be thermally cured to achieve a higher layer reliability (see [0177]).
Claims 8-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kuon in view of Jeon and Morozumi, and further in view of Choi (US Patent 10,095,340 B2).
Regarding claim 8, Kuon in view of Jeon and Morozumi does not appear to expressly teach wherein the polarization layer contains a polyvinyl alcohol.
Choi is relied upon to teach wherein the polarization layer contains a polyvinyl alcohol (see, for example, [col. 3, ll. 61-col. 4, ll. 5], which teaches a polarizing plate 100 that may include a polyvinylalcohol-based resin film).  
Therefore, it would have been obvious to a person of ordinary skill in the art before the effectively filing date of the claimed invention to incorporate the teachings of Choi with the inventions of Kuon, Jeon, and Morozumi by using polyvinyl alcohol as a material for the polarization layer, as taught by Choi, as a simple substitution of one known element for another to yield predictable results.
Regarding claim 9, Kuon in view of Jeon and Morozumi teaches a step-difference compensation layer having a multi-layer structure, one of which is equated to the claimed overcoat layer as in claim 1 above, and Kuon further discloses wherein the step compensation film further comprises a barrier layer (see, for example, figs. 6A and 6B with description in [col. 18, ll. 65-col. 19, ll. 55], wherein the step compensating layer 632 is a barrier).
Regarding claim 10, Kuon discloses wherein the barrier layer comprises any one material among a cyclic olefin polymer (COP), polycarbonate (PC) or polyimide (PI)-(see [col. 19, ll. 1-4]-the barrier layer 632 can be formed of any one material among copolyester thermoplastic elastomer (COP), cycloolefin copolymer (COC), and polycarbonate (PC)).  
Response to Arguments
Applicant's arguments filed 07/22/2022 have been fully considered but they are not persuasive. Applicant argued (see Applicant remarks, pg. 7-10) that in Jeon, the step-difference compensation member CM is disposed on the touch panel TP. However, the overcoat layers 7 of Morozumi are included in the capacitive film sensor 43 corresponding to the touch panel TP of Jeon. Thus, none of the cited references, either alone or in combination appear to disclose or even suggest a structure in which some layers of the step compensation member CM disposed on the touch panel include a curable resin and an adhesive material.
The Examiner respectfully disagrees for at least the following reasons: the film sensor 43 of Morozumi encompasses a touch sensor and other structures such as overcoat layers 7, light-shielding conductive layers 9, wiring lines 6, and a decorative layer 45. As clearly shown in figs. 3 and 11a with description in, for example, [0140], the actual touch sensor includes first electrode patterns 3, second electrode patterns 4, and a dielectric layer (substrate 1A and transparent layers 11) therebetween. Morozumi further teaches, in for example, [0156] and [0158] that the overcoat layers are preferably directly formed continuously over the electrode patterns. Finally, Morozumi teaches that the overcoat layers 7 may be formed from a photocurable resin or a thermosetting and a photocurable resin, wherein the overcoat layers includes other additives (thermal polymerization initiators) to improve the ease of patterning and adhesiveness to substrates. The Examiner therefore contends that an artisan in the field of endeavor, before the effective filing date of the claimed invention, would have incorporated the overcoat layer of Morozumi, having improved adhesiveness to substrates, with the inventions of Kuon and Jeon, in order to achieve the claimed tight coupling of the step compensation film to the input sensing substrate.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SARDIS F AZONGHA whose telephone number is (571)270-7706. The examiner can normally be reached 10AM-7:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ke Xiao can be reached on (571)272-7776. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SARDIS F AZONGHA/Primary Examiner, Art Unit 2627